Citation Nr: 1734481	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-09 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to April 1969.  He died in July 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran died during the pendency of the appeal of this claim.  The appellant, the Veteran's spouse, timely submitted an August 2014 request for substitution.  See 38 U.S.C.A. § 5121A.  The RO certified the substitution of the appellant for the Veteran in February 2015.

The appellant, via her representative, requested a hearing before the Board.  Her representative subsequently arranged a pre-hearing conference with the undersigned, which was held on August 16, 2017.   Based on the disposition of the claim below, the representative agreed to withdraw the request for a hearing.  See Statement in Support of Claim, received August 18, 2017.  


FINDING OF FACT

The Veteran had prostate cancer during the pendency of this claim; it is at least as likely as not that he was exposed to herbicide agents during his honorable service in the Republic of Vietnam and that his prostate cancer was related to his active service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Because the claim is being granted, the Board need not discuss VA's compliance with the duties to notify and assist.

I. Service Connection:  General Principles

During his life, the Veteran asserted entitlement to service connection for prostate cancer including as a result of exposure to herbicide agents during his service in the Republic of Vietnam during the Vietnam Era.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  Prostate cancer is a condition associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran had prostate cancer, see, e.g., April 2013 Prostate Cancer DBQ, so the dispositive issue in this case is whether the Veteran was exposed to herbicides.

VA has previously conceded that the Veteran was exposed to herbicide agents based on the evidence of record.  As discussed in the February 2015 rating decision, the Veteran's personnel records establish that he served aboard the USS Corry (DD 817) while it operated in the coastal waters of Vietnam in support of ground activities.  The evidence, including deck logs for the USS Corry, indicates that the USS Corry sent small boats ashore while anchored in Da Nang Harbor from January 11-12 and Nha Trang Harbor on February 20, 1969.  Moreover, the Veteran stated and provided documentary evidence that the USS Corry operated in the inland waters of Vietnam in support of ground operations.  See, e.g., October 2013 Veteran Statement; February 2014 VFW Staff Review (discussing information from deck logs and indications the USS Corry operated in the "brown waters" of Vietnam); April 2013 Submission (attaching printout from the Combat Naval Gunfire Support File documenting fire support missions by the USS Corry).  Given the Veteran's credible statements during his life, the documentary evidence, and VA's prior concessions, the Board finds that the Veteran at least as likely as not served in the Republic of Vietnam during the Vietnam Era.  Therefore, the Veteran is presumed to have been exposed to herbicide agents and his prostate cancer is presumed to be associated with that exposure.  38 C.F.R. §§ 3.307(a)(6)(ii) and (iii), 3.309(e).

There is no evidence to rebut the presumptions that the Veteran was exposed to herbicide agents and that his prostate cancer is associated with that exposure.  

The evidence is at least in equipoise on each of the factual issues with respect to the claim at issue; consequently application of the benefit of the doubt doctrine requires the doubt be resolved in the appellant's favor.  Gilbert, 1 Vet.App. at 53-56.  The claim of entitlement to service connection for prostate cancer is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.307, and 3.309(e).


ORDER

Entitlement to service connection for prostate cancer, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


